UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6901


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT EDWARD SILLS, a/k/a Bobby,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00148-JBF-5; 2:06-cv-00697-JBF)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Robert Edward Sills, Appellant Pro Se.   Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert        Edward    Sills       seeks    to   appeal   the      district

court’s order treating his motion to reconsider the denial of

his Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C.A.

§ 2255    (West     Supp.    2009)    motion,      and    dismissing      it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.          28      U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).      A     certificate      of    appealability     will      not     issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                    A prisoner satisfies

this    standard     by    demonstrating        that    reasonable     jurists       would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.    2001).     We    have    independently       reviewed       the

record and conclude Sills has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

in part the appeal.

            Additionally, we construe Sills’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C.A. § 2255.                   United States v. Winestock,

                                            2
340    F.3d     200,     208   (4th     Cir.       2003).         In    order   to   obtain

authorization to file a successive § 2255 motion, a prisoner

must    assert        claims   based    on     either:           (1) newly      discovered

evidence,       not    previously      discoverable         by    due     diligence,    that

would     be     sufficient     to     establish       by    clear        and   convincing

evidence       that,     but   for     constitutional            error,    no   reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h) (West Supp. 2009).                     Sills’ claims

do not satisfy either of these criteria.                               Therefore, we deny

authorization to file a successive § 2255 motion.

               Insofar as Sills appeals the denial of his motion for

recusal of a United States District Judge, we affirm.                                  Sills

failed to present any legitimate reason for seeking recusal.

               Accordingly, we affirm in part and deny a certificate

of appealability and dismiss in part.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       DISMISSED IN PART;
                                                                         AFFIRMED IN PART




                                               3